Exhibit 10.1

FIRST AMENDMENT TO REVOLVING CREDIT AGREEMENT

Dated as of March 30, 2005

                    This FIRST AMENDMENT TO REVOLVING CREDIT AGREEMENT (together
with Annex I hereto, this "Amendment") among B&G FOODS, INC., a Delaware
corporation (the "Borrower"), LEHMAN COMMERCIAL PAPER INC., as Administrative
Agent (in such capacity, the "Administrative Agent") and the Lenders executing
this Amendment.  Capitalized terms used and not otherwise defined herein shall
have the meanings ascribed to such terms in the Credit Agreement.

PRELIMINARY STATEMENTS:

                    A.          The Borrower, the lenders named therein (the
"Lenders"), the Administrative Agent, Lehman Brothers Inc, as sole advisor, sole
lead arranger and sole bookrunner, The Bank of New York, as Documentation Agent,
and Fleet National Bank, a Bank of America company, as Syndication Agent,
entered into a Revolving Credit Agreement, dated as of October 14, 2004
(together with all Annexes, Exhibits and Schedules thereto, the "Credit
Agreement");

                    B.          The Borrower has requested that the Lenders
amend the Credit Agreement to provide for the certain changes to the maximum
Consolidated Leverage Ratio; and

                    C.          The Required Lenders are, on the terms and
conditions stated below, willing to grant the request of the Borrower.

                    NOW, THEREFORE, in consideration of the premises and for
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, the parties hereto agree as follows:

                    SECTION 1.          Amendment to Credit Agreement. 

                    (a)          Section 6.1(a) of the Credit Agreement is
hereby amended and restated in its entirety as follows:

 

" (a) Consolidated Leverage Ratio.  Permit the Consolidated Leverage Ratio as at
the last day of any period of four consecutive fiscal quarters of the Borrower
ending with any fiscal quarter, commencing with the fiscal quarter ending March
31, 2005, to exceed 6.35 to 1.00."


                    SECTION 2.          Conditions to Effectiveness.  The
amendment contained in Section 1 shall not be effective until each of the
following conditions precedent shall have been satisfied (the date on which such
conditions are satisfied, the "Amendment Effective Date"):

                     (a)          the Administrative Agent shall have received
signed written authorization from the Required Lenders and shall have received
counterparts of this Amendment executed by the Administrative Agent and the
Borrower and counterparts of the Consent appended hereto as Annex 1 (the
"Consent") executed by the Guarantors;




                    (b)          each of the representations and warranties in
Section 3 below shall be true and correct in all material respects on the
Amendment Effective Date; and

                    (c)          all fees and expenses (including, without
limitation the legal fees) then due and payable to the Administrative Agent or
any Lender under the Loan Documents shall have been paid in full in immediately
available funds.

                    SECTION 3.          Representations and Warranties.

                    The Borrower represents and warrants to the Administrative
Agent and the Lenders as follows:

                    (a)          Authority.  Each Loan Party has the requisite
corporate or other organizational power and authority to execute and deliver
this Amendment and the Consent, as applicable, and to perform its obligations
hereunder and under the Loan Documents (as amended hereby) to which it is a
party.  The execution, delivery and performance by the Borrower of this
Amendment and by the Guarantors of the Consent, and the performance by the
Borrower of each Loan Document (as amended hereby) to which it is a party have
been duly approved by all necessary corporate and other organizational action of
such Person and no other corporate proceedings on the part of each such Person
is necessary to consummate such transactions.

                    (b)          Enforceability.  This Amendment has been duly
executed and delivered on behalf of the Borrower.  The Consent has been duly
executed and delivered on behalf of each of the Guarantors.  Assuming the
conditions precedent in Section 2 of this Amendment have been satisfied, each of
this Amendment, the Consent and each Loan Document (as amended hereby) is the
legal, valid and binding obligation of each Loan Party party hereto and thereto,
as applicable, enforceable against such Loan Party in accordance with its terms,
except as enforceability may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium or similar laws affecting the enforcement of
creditors' rights generally and by general equitable principles (whether
enforcement is sought in proceedings in equity or at law).

                    (c)          Representations and Warranties.  The
representations and warranties made by any of the Loan Parties contained in each
Loan Document (other than any such representations and warranties that, by their
terms, are specifically made as of a date other than the date hereof) are true
and correct in all material respects on and as of the date hereof as though made
on and as of the date hereof.

                    (d)          No Conflicts.  Neither the execution and
delivery of this Amendment or the Consent, nor the consummation of the
transactions contemplated hereby and thereby, nor the performance of and
compliance with the terms and provisions hereof or of the Credit Agreement (as
amended hereby) by any Loan Party will, at the time of such performance, (a)
violate or conflict with any provision of its articles or certificate of
incorporation or bylaws or other organizational or governing documents of such
Person, (b) violate, contravene or materially conflict with any Requirement of
Law or Contractual Obligation (including, without limitation, Regulation U or
Regulation X), except for any violation, contravention or conflict which could

2




not reasonably be expected to have a Material Adverse Effect or (c) result in or
require the creation of any Lien (other than those permitted by the Loan
Documents) upon or with respect to its properties.  No consent or authorization
of, filing with, notice to or other act by or in respect of, any Governmental
Authority or any other Person is required in connection with the transactions
contemplated hereby.

                     (e)          No Default.  No event has occurred and is
continuing that constitutes a Default or Event of Default.

                    SECTION 4.          Reference to and Effect on the Loan
Documents.  

                    (a)          Upon and after the effectiveness of this
Amendment, each reference in the Credit Agreement to "this Agreement",
"hereunder", "hereof" or words of like import referring to the Credit Agreement,
and each reference in the other Loan Documents to "the Credit Agreement",
"thereunder", "thereof" or words of like import referring to the Credit
Agreement, shall mean and be a reference to the Credit Agreement as amended
hereby.

                    (b)          The Credit Agreement, as specifically amended
by this Amendment, and the other Loan Documents are and shall continue to be in
full force and effect and are hereby in all respects ratified and confirmed. 
Without limiting the generality of the foregoing, the Security Documents and all
of the Collateral described therein do and shall continue to secure the payment
of all Obligations under and as defined therein, in each case as modified
hereby.

                    (c)          The execution, delivery and effectiveness of
this Amendment shall not operate as a waiver of any right, power or remedy of
any Agent or any Lender under any of the Loan Documents, nor constitute a waiver
or amendment of any provision of any of the Loan Documents (except as expressly
amended hereby).

                    (d)          This Amendment is a Loan Document.  The
provisions of Sections 9.14 and 9.18 of the Credit Agreement shall apply with
like effect to this Amendment.

                    SECTION 5.          Counterparts.  This Amendment and the
Consent may be executed in any number of counterparts and by different parties
hereto in separate counterparts, each of which when so executed and delivered
shall be deemed to be an original and all of which taken together shall
constitute but one and the same agreement.  Delivery of an executed counterpart
of a signature page to this Amendment or the Consent by facsimile shall be
effective as delivery of a manually executed counterpart of this Amendment or
such Consent.

                    SECTION 6.          Governing Law.  This Amendment shall be
governed by, and construed in accordance with, the laws of the State of New
York.

[signature pages follow]

3




                    IN WITNESS WHEREOF, the parties hereto have caused this
Amendment to be executed by their respective officers thereunto duly authorized,
as of the date first written above.

 

B&G FOODS, INC.,
as Borrower

 

 

 

 

By:

 /s/ Robert C. Cantwell

 

 

--------------------------------------------------------------------------------

 

 

Name:  Robert C. Cantwell

 

 

Title:  Executive Vice President of Finance

 

 

 

 

 

 

 

LEHMAN COMMERCIAL PAPER INC.,
as Administrative Agent

 

 

 

 

By:

 /s/ Craig Malloy

 

 

--------------------------------------------------------------------------------

 

 

Name:  Craig Malloy

 

 

Title:  Authorized Signatory








 

 

SO AUTHORIZED:

 

  Fleet National Bank, a Bank of America Company

 

 

 

 

 

 

By:

 /s/ Richard M. Williams

 

 

--------------------------------------------------------------------------------

 

 

Name:   /s/ Richard M. Williams

 

 

Title:    Credit Products Officer

      Dated: March 28, 2005      

 

 




 

SO AUTHORIZED:

 

  Royal Bank of Canada  

 

 

 

 

 

 

By:

 /s/ Dustin Craven

 

 

--------------------------------------------------------------------------------

 

 

Name:   Dustin Craven

 

 

Title:    Attorney-in-fact

      Dated: March 30, 2005    

 




 

SO AUTHORIZED:

 

  The Bank of New York

 

 

 

 

 

 

By:

 /s/ Tracy L. Cooper

 

 

--------------------------------------------------------------------------------

 

 

Name:   Tracy L. Cooper

 

 

Title:     Assistant Vice President

      Dated: March 30, 2005      

 






Annex 1

CONSENT OF GUARANTORS

Each of the undersigned is a Guarantor of the Obligations of the Borrower under
the Credit Agreement and hereby (a) consents to the foregoing Amendment,
(b) acknowledges that notwithstanding the execution and delivery of the
foregoing Amendment, the obligations of each of the undersigned Guarantors are
not impaired or affected and all guaranties given to the holders of Obligations
and all Liens granted as security for the Obligations continue in full force and
effect, and (c) confirms and ratifies its obligations under the Loan Documents
executed by it.  Capitalized terms used herein without definition shall have the
meanings given to such terms in the Amendment to which this Consent is attached
or in the Credit Agreement referred to therein, as applicable.

[signature page to follow]




                    IN WITNESS HEREOF, each of the undersigned has executed and
delivered this Consent of Guarantors as March 30, 2005.

 

BGH  HOLDINGS, INC.

 

BLOCH & GUGGENHEIMER, INC.

 

POLANER, INC.

 

TRAPPEY'S FINE FOODS, INC.

 

MAPLE GROVE FARMS OF VERMONT, INC.

 

HERITAGE ACQUISITION CORP.

 

ORTEGA HOLDINGS INC.

 

WILLIAM UNDERWOOD COMPANY

 

 

 

 

 

 

 

By:

 /s/ Robert C. Cantwell

 

 

--------------------------------------------------------------------------------

 

 

Name:  Robert C. Cantwell

 

 

Title:    Executive Vice President of Finance

 